     Case 2:10-cv-00106-LRH-VCF Document 1503 Filed 09/09/21 Page 1 of 8




 1

 2

 3

 4                                    UNITED STATES DISTRICT COURT

 5                                           DISTRICT OF NEVADA
 6
                                                         ***
 7        ORACLE USA, INC.; a Colorado                     Case No. 2:10-cv-00106-LRH-VCF
          Corporation; ORACLE AMERICA, INC., a
 8        Delaware corporation; and ORACLE                    ORDER
          INTERNATIONAL CORPORATION, a
 9        California corporation,
10                                              Plaintiffs,
11              v.
12        RIMINI STREET, INC., a Nevada
          corporation, and SETH RAVIN, an
13        individual,
14
                                              Defendants.
15

16             On March 31, 2021, the Court ordered Rimini Street, Inc. (“Rimini”) to show cause why it
17    should not be held in contempt for violating the permanent injunction and ordered an evidentiary
18    hearing on several discrete issues to begin September 20, 2021. ECF No. 1459. 1 Rimini filed its
19    response (see ECF No. 1467), Oracle replied (see ECF No. 1472); and Rimini sur-replied (see ECF
20    No. 1478). The parties were also ordered to provide the Court with a proposed Joint Pre-Hearing
21    Order, which was filed on August 21, 2021. ECF Nos. 1484, 1486-s. 2 This 77-page Joint
22

23    1
       The Court had initially held that Rimini had violated the permanent injunction as to 2 additional discrete
      updates (related to Campbell Soup and City of Eugene), but on reconsideration, struck those portions of the
24    order as the conduct occurred prior to the permanent injunction going into effect. See ECF No. 1476.
25    2
        The parties filed portions of their briefing and attached exhibits under seal. The Court will refer to the
      sealed pleadings with an “-s” designation and, for clarity, will cite to the sealed document for pinpoint
26
      citations when necessary. While the Court would prefer to keep all the sealed information confidential,
27    some of it is necessary to resolve the pending motions. The Court will therefore include the information
      unredacted in this Order where appropriate. The Court recognizes that the parties have privacy interests in
28    the confidential information, but the public has an even greater interest in the reasoning behind the Court’s
      Order
                                                            1
     Case 2:10-cv-00106-LRH-VCF Document 1503 Filed 09/09/21 Page 2 of 8




 1    Pre-Hearing Order identified several issues that the parties have not been able to agree on. On one

 2    issue, Rimini subsequently filed an Emergency Motion to Strike on August 23, 2021. ECF

 3    No. 1488. The Court ordered an expedited briefing schedule on the matter (ECF No. 1492);

 4    accordingly, Oracle responded (ECF No. 1494) and Rimini replied (ECF No. 1498).

 5             The Court has reviewed the proposed Joint Pre-Hearing Order and Rimini’s Emergency

 6    Motion to Strike. To ensure the contempt hearing proceeds expeditiously, the Court finds that

 7    several issues warrant a written ruling. Due to the late hour of these filings, the Court shall issue

 8    two separate rulings: the Court now issues its order on contested issues contained within the

 9    parties’ proposed Joint Pre-Hearing Order; the Court’s order on Rimini’s Emergency Motion to

10    Strike will follow shortly.

11    I.       BACKGROUND

12             In brief and relevant part, Oracle develops, manufactures, and licenses computer software,

13    particularly Enterprise Software Programs. Oracle also provides after-license software support

14    services to customers who license its copyrighted software. Rimini is a company that provides

15    similar after-license software support services to customers licensing Oracle’s copyrighted

16    software and competes directly to provide those services. Seth Ravin is the owner and CEO of

17    Rimini.

18             This action has an extensive 11-year history that spans two causes of action. The Court

19    assumes familiarity with its several recent orders in this case and will therefore not reiterate the

20    lengthy case history here. 3

21    II.      DISCUSSION

22          A. The parties’ motions to seal are granted.

23             There is a general presumption that court records should be open and accessible to the

24    public. Hagestad v. Tragesser, 49 F.3d 1430, 1434 (9th Cir. 1995). With non-dispositive motions,

25    this presumption is automatically overcome by a showing that the material to be filed under seal

26    is being done so pursuant to a valid protective order. Foltz v. State Farm Mut. Auto. Ins. Co., 331

27    3
       For a detailed review of the facts involved, the Court directs readers to its recent Order to show cause, see
28    ECF No. 1459; and its Order on summary judgment in Rimini Street, Inc. v. Oracle International Corp.,
      473 F.Supp.3d 1158 (D. Nev. 2020).
                                                           2
     Case 2:10-cv-00106-LRH-VCF Document 1503 Filed 09/09/21 Page 3 of 8




 1    F.3d 1122, 1135 (9th Cir. 2003) (citing Phillips ex rel. Estates of Byrd v. General Motors Corp.,

 2    307 F.3d 1206, 1213 (9th Cir. 2002)). The parties seek to seal the following non-dispositive filings,

 3    pursuant to the operative protective order in this case (ECF No. 55): Rimini’s response to the

 4    Court’s order to show cause and accompanying exhibits (ECF No. 1468); Oracle’s reply to

 5    Rimini’s response to the Court’s order to show cause and accompanying exhibits (ECF No. 1473);

 6    Rimini’s sur-reply to the same and accompanying exhibits (ECF No. 1479); the parties proposed

 7    Joint Pre-Hearing Order and exhibit lists (ECF No. 1485); portions of exhibit 1 to the declaration

 8    of Casey J. McCracken in support of Rimini’s emergency motion to strike (ECF No. 1489); exhibit

 9    1 to the declaration of Zachary Hill in support of Oracle’s response to Rimini’s motion to strike

10    (ECF No. 1495); and portions of Rimini’s reply to the same (ECF No. 1499).

11           The Court has reviewed these motions to seal and the underlying documents and finds that

12    the filings should be sealed as requested. The information the parties seek to seal consists of “non-

13    public, technologically and commercially sensitive information,” and proprietary business and

14    technical information, that has been designated “Confidential” or “Highly Confidential

15    Information – Attorneys’ Eyes Only” under the protective order. The Court recognizes the

16    significant risk of competitive injury and potential prejudice to the parties if their proprietary

17    information is released to the public. See Center for Auto Safety v. Chrysler Group, LLC, 809 F.3d

18    1092, 1097 (9th Cir. 2016) (quoting Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 598 (1978))

19    (articulating that compelling reasons may exist to seal a record if it may be used “as sources of

20    business information that might harm a litigant’s competitive standing.”); Hologram USA, Inc. v.

21    Pulse Evolution Corp., Case No. 2:14-cv-00772-GMN-NJK, 2015 WL 105793, at * 1-2 (D. Nev.

22    Jan. 7, 2015) (granting the plaintiff’s motion to seal when the underlying filing contained

23    “sensitive, proprietary, and technical information,” disclosure of which was likely to injure the

24    plaintiff’s competitive posture). The Court further notes that the parties have filed redacted

25    versions of the sealed filings (where appropriate) in the public record, narrowly tailoring their

26    requests to seal and limiting any harm to the public. Accordingly, the Court grants the parties’

27    motions to seal nunc pro tunc (ECF Nos. 1468, 1473, 1479, 1485, 1489, 1495, 1499).

28    ///
                                                       3
     Case 2:10-cv-00106-LRH-VCF Document 1503 Filed 09/09/21 Page 4 of 8




 1       B. The parties proposed Joint Pre-Hearing Order is granted with the below noted
            rulings relating to the parties’ contested issues.
 2

 3           The parties raise several contested issues in their proposed Joint Pre-Hearing Order: (1)

 4    whether Oracle is permitted to raise additional examples of contempt as it relates to Rimini’s

 5    violation of paragraph 5 of the permanent injunction; (2) whether the parties should be permitted

 6    to argue that the Court should hold Rimini in contempt for copying source code file, “prvtsidz.plb”,

 7    even though the parties initially argued it under the JD Edwards portion of the permanent

 8    injunction but now agree it is an Oracle Database file; (3) whether certain depositions should be

 9    presented at the hearing; (4) which party should proceed first at the hearing; (5) whether the parties

10    should provide the Court with proposed Findings of Fact and Conclusions of Law following the

11    hearing; (6) whether certain exhibits should be admitted; (7) whether Rimini’s expert Mr. Lanchak

12    is qualified; and (8) Rimini’s preservation of appellate rights. The Court will address each of the

13    contested points in turn.

14                   1. Oracle may present additional examples of violations of Paragraph 5 of the
                        Permanent Injunction,
15

16           In the Court’s Order to Show Cause, the Court considered whether to hold Rimini in

17    contempt because Rimini’s systems contained the “psptaxdt.dms” source code file and emails

18    containing PeopleSoft copyrighted documentation and Peoplesoft Payroll update documents. ECF

19    No. 1459 at 22-23. While Rimini contends that the content was sent to it by a client, contrary to

20    express instruction, the Court held that regardless of Rimini’s willfulness, the conduct still

21    constituted a violation of the permanent injunction. Id. at 23. The parties now dispute whether

22    under the Court’s ruling Rimini may be held in contempt for having similar such files and

23    documents on its systems. ECF No. 1486-s at 3.

24           At the upcoming September 20 hearing, the Court will not be deciding whether every

25    instance of Rimini’s conduct is contemptuous. Therefore, to the extent Oracle seeks to introduce

26    examples of similar contemptuous files and documents on Rimini’s systems, the Court will not

27    expand its ruling to add additional contempt violations. However, in determining whether to hold

28    Rimini in contempt for this violation, the Court must decide if Rimini is substantially complying
                                                        4
     Case 2:10-cv-00106-LRH-VCF Document 1503 Filed 09/09/21 Page 5 of 8




 1    with the Court’s order and may further consider “a defendant’s diligence and good faith efforts”

 2    in assessing what penalty the Court should impose on Rimini for its violation. See TiVo Inc. v.

 3    EchoStar Corp., 646 F.3d 869, 880 (Fed. Cir. 2011). In this regard, it is relevant to the Court’s

 4    ruling whether this conduct is an isolated incident or shows a pattern of impertinence. Accordingly,

 5    for this purpose, Oracle is permitted to present evidence and argument related to similar files and

 6    documents on Rimini’s systems that would constitute a violation of Paragraph 5 of the Permanent

 7    Injunction.

 8                    2. The parties will be permitted to argue whether the Court should hold Rimini in
                         contempt for copying source code file, “prvtsidz.plb”.
 9

10            The parties agree that file “prvtsidz.plb” is an Oracle Database file, not a JD Edwards file,

11    as the parties both initially argued in their briefing and upon which the Court issued its Order to

12    show cause. However, the parties dispute what this error means for the subsequent contempt

13    hearing. Oracle seeks the opportunity to argue that Rimini should be held in contempt for such a

14    violation even though it initially erred in articulating which software program the source code

15    came from (and therefore, which provision of the permanent injunction Rimini violated).

16    Alternatively, Rimini seeks the issue to be “dropped”. At this time, the Court finds it will be

17    beneficial to allow the parties to argue and present evidence on this contempt issue at the upcoming

18    hearing, and permits the parties to do so.

19                    3. The parties should provide the Court with their final deposition designees by
                         the start of the hearing.
20

21            The parties articulate that there are several disagreements over deposition designations, and

22    the portions of any selected depositions. The parties further articulate that they are still working to

23    meet and confer and to try to reach agreement on the deposition designees. The Court strongly

24    advises counsel to reach consensus on these issues—a final list of deposition designees must be

25    provided at the start of the hearing. If any disagreement exists and the Court must rule on whether

26    a deposition is admissible, the Court makes clear that any argument on the topic will be counted

27    toward the parties’ total trial time. The Court also makes clear that if the parties intend to introduce

28    a deposition, it must be read or played into the record during their 3-day allotted time; any
                                                         5
     Case 2:10-cv-00106-LRH-VCF Document 1503 Filed 09/09/21 Page 6 of 8




 1    depositions not entered into evidence in this way will not be considered by the Court in reaching

 2    its decision.

 3                    4. Oracle will present its case first as to why Rimini should be held in contempt
                         for violating the Permanent Injunction.
 4

 5            The parties dispute which party should proceed first at the September 20 hearing. Oracle

 6    argues that because it is the party with the burden of proof, it should present its evidence in support

 7    of its motion for contempt first, followed by Rimini’s rebuttal. Rimini argues that while Oracle

 8    bears the burden, the hearing was ordered to allow Rimini to respond to the Court’s Order to Show

 9    Cause, and it is most logical for the Rimini to lay the factual foundation first. The Court finds that

10    Oracle, as the party with the burden of proof, should proceed first, followed by Rimini’s rebuttal.

11    This will allow the Court to best understand the issues at this hearing, the factual matters to be

12    decided, and legal conclusions to be made.

13                    5. The parties will file proposed Findings of Fact and Conclusions of Law
                         following the hearing.
14

15            Rimini suggested that the parties should file proposed findings of fact and conclusions of

16    law following the hearing. The Court agrees that this will help the Court render its final ruling.

17    Therefore, the parties are to each file their own proposed findings of fact and conclusions of law,

18    no later than end of business Friday, October 29, 2021. The parties’ filings should be no more

19    than 30 pages; no exhibits need be attached, but the parties should cite, where appropriate, to

20    exhibits admitted into evidence during the hearing.

21                    6. A final exhibit list and hard copy of exhibits is due September 16, 2021, by
                         10:00am.
22

23            The parties provide that they have some disagreements regarding the admissibility of

24    exhibits but will continue to meet and confer to reach agreement. The Court again strongly advises

25    and encourages counsel to reach agreement to pre-admit exhibits—if the Court must rule on the

26    admissibility of exhibits, it will count toward the parties’ trial time. Additionally, if there are any

27    exhibits that the parties are unable to reach an agreement on, the Court strongly advises counsel to

28    at least reach agreement on the authentication of the exhibit so that custodians of record are not
                                                        6
     Case 2:10-cv-00106-LRH-VCF Document 1503 Filed 09/09/21 Page 7 of 8




 1    necessary. The parties may use electronic exhibits during the hearing and counsel should contact

 2    Courtroom Deputy Katie Sutherland to ensure accessibility to the Court’s technology. However,

 3    the Court also orders the parties to provide a hard copy of their marked exhibit binder to the Court

 4    Clerk’s Office, care of Katie Sutherland, by no later than September 16, 2021, by 10:00am.

 5                    7. Rimini’s expert Mr. Lanchak is permitted to testify.

 6            In the proposed Joint Pre-Hearing Order, Oracle objects to the anticipated testimony of

 7    Rimini’s “ERP industry expert”, Stephen Lanchak, arguing that he is not an expert on Rimini’s

 8    underlying support practices or its industry competitors and that he should not be qualified as an

 9    expert. Setting aside the procedural impropriety of Oracle’s hidden Daubert motion contained

10    within this pre-hearing order, the Court will not disqualify or exclude experts in this manner. Had

11    Oracle wanted to exclude Mr. Lanchak, it should have properly filed for leave to file a motion in

12    limine on the subject. At this late hour before the hearing, the Court finds briefing on the topic is

13    not advisable; rather, it will permit Rimini to call Mr. Lanchak. During his testimony, Rimini

14    should lay foundation, and based on the testimony provided, the Court will determine if he should

15    be permitted to testify as an expert and on what topics. 4

16                    8. The parties’ arguments related to Rimini’s rights of appeal are irrelevant; all
                         parties will have the appellate rights they are entitled to under the law.
17

18            Finally, Rimini spends 5 ½ pages at the end of the proposed Joint Pre-Hearing Order

19    articulating what it calls its statement regarding appellate preservation of issues (some of which

20    are from Rimini II and not this case). Oracle then spends 2 pages rebutting Rimini’s arguments.

21    All of these arguments and issues are irrelevant to the contempt hearing and as such, do no not

22    belong in a pre-hearing order. The parties will have the appellate rights they are entitled to under

23    the law.

24
      4
        The parties further dispute whether Oracle’s expert’s supplement to her expert report was proper. While
25    their arguments are contained within the proposed joint pre-hearing order, they are fully contained within
      Rimini’s Emergency Motion to Strike and the Court will therefore articulate its ruling on this issue in a
26
      separate order to follow. Oracle also argues in the proposed Joint Pre-Hearing Order that it should be
27    permitted to reopen discovery for the limited purpose of deposing three Rimini witnesses—Brenda
      Davenport, James Benge, and Craig Mackereth. ECF No. 1486-s at 64. As these arguments were raised in
28    Oracle’s response to Rimini’s Emergency Motion to Strike, the Court will also address this issue in its order
      to follow.
                                                          7
     Case 2:10-cv-00106-LRH-VCF Document 1503 Filed 09/09/21 Page 8 of 8




 1    III.   CONCLUSION

 2           IT IS THEREFORE ORDERED that parties’ motions to seal selective filings (ECF

 3    Nos. 1468, 1473, 1479, 1485, 1489, 1495, 1499) are GRANTED nunc pro tunc.

 4           IT IS FURTHER ORDERED that the parties’ proposed Joint Pre-Hearing Order (ECF Nos.

 5    1484; 1486-s) is GRANTED with the above noted rulings on disputed issues contained therein.

 6           IT IS SO ORDERED.

 7           DATED this 9th day of September, 2021.

 8                                                     LARRY R. HICKS
                                                       UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                   8
